OPINION

Per Curiam:

This is an appeal from judgment of the trial court rendered July 13, 1943 and from its order denying motion for new trial made March 24, 1952, notice of which was given April 1, 1952. This appeal was perfected May 27, 1952. No bill of exceptions was filed, the appeal being taken upon the judgment roll alone. Motion to dismiss the appeal has been made by the respondent and must be granted.
*259It is apparent that the appeal from the judgment was not taken within the time provided by law. Barlow and Truett v. Western Pac. R.R., 68 Nev. 511, 238 P.2d 901. It is likewise apparent that the appeal from the order denying new trial must fail for want of supporting record. Barlow and Truett v. Western Pac. R.R., 69 Nev......., 244 P.2d 695.
Accordingly it is ordered that the appeals be dismissed.